Citation Nr: 9918230	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  95-33 391A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an earlier effective date for the award of 
a permanent 100 percent combined service-connected disability 
rating based on claimed clear and unmistakable error (CUE) in 
the August 1993 rating decision.  

2.  Whether the October 1951 rating decision contained CUE in 
its termination of a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU) and in its assignment of a 90 percent 
combined service-connected disability rating.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel


INTRODUCTION

The veteran had active service from December 1943 to December 
1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the July 1995 rating decision of the 
Houston, Texas Department of Veterans Affairs (VA) Regional 
Office (RO), which determined that an August 1993 rating 
decision did not contain CUE.  This matter is also on appeal 
from the August 1998 RO determination that an October 1951 
rating decision, which terminated the veteran's TDIU benefits 
and assigned a 90 percent combined schedular rating for his 
service-connected disabilities, did not contain CUE.  The 
Board notes that in the August 1998 supplemental statement of 
the case, the RO referred to a December 1951 rating decision; 
however, as there is no rating decision of that date, it is 
clear that the RO was referring to the October 1951 rating 
decision.  

In September 1997, the Board remanded the issue of 
entitlement to an earlier effective date for the award of a 
permanent 100 percent combined rating for service-connected 
disabilities based on claimed clear and unmistakable error in 
an August 1993 rating decision, to the RO for further 
development.  The requested additional development included 
adjudication of the issue of whether the October 1951 rating 
decision contained clear and unmistakable error in 
terminating the total disability rating, asking the veteran 
to state with specificity the errors of fact or law that he 
is alleging were made in the October 1951 or August 1993 
rating decisions; and issuing a supplemental statement of the 
case that contained the pertinent laws and regulations.  

In a June 1995 statement in support of claim, the veteran 
asserted that the April 1994 rating decision was clearly and 
unmistakably erroneous because it did not address why he was 
not granted a 100 percent service-connected permanent and 
total rating "prior to April 1994."  He also contended that 
he had filed a notice of disagreement with the April 1994 
rating decision on August 1, 1994, although this alleged 
notice of disagreement is not of record.  It appears that the 
veteran is claiming that the April 1994 rating decision 
contained clear and unmistakable error in not awarding an 
earlier effective date for the permanent and total service-
connected disability rating.  As the RO has not addressed 
this issue, the matter is referred to the RO for appropriate 
development.  Additionally, the RO should address the issue 
of whether the veteran filed a timely notice of disagreement 
with the April 1994 rating decision.  

The veteran has also asserted that his service-connected 
disability rating should never have been reduced from the 
initial 100 percent evaluation.  The Board notes that the 
veteran may be asserting that other rating decisions, such as 
the July and December 1946 and August 1959 rating decisions 
which reduced the combined service-connected disability 
evaluation below 100 percent and confirmed and continued 
combined evaluations of less than 100 percent, contained 
clear and unmistakable error.  He has also argued that the 
RO's July 1947 letter did not properly notify him of the July 
1947 rating decision and it appears that he may be claiming 
that there was clear and unmistakable error in the July 1947 
rating decision.  These matters are referred to the RO for 
clarification and appropriate action.  


FINDINGS OF FACT

1.  The RO's October 1951 rating decision, which terminated 
the veteran's TDIU benefits and assigned a combined 90 
percent schedular rating for his service-connected 
disabilities, was consistent with and supported by the 
evidence of record and the existing legal authority.

2.  The RO's August 1993 rating decision, which assigned a 
100 percent combined schedular evaluation for the veteran's 
service-connected disabilities effective from November 30, 
1992, was consistent with and supported by the evidence of 
record and the existing legal authority.


CONCLUSIONS OF LAW

1.  The RO's October 1951 rating decision, which terminated 
the veteran's TDIU benefits and assigned a combined 90 
percent rating for the service-connected disabilities, was 
not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); The Schedule for Rating Disabilities, 1945 
Edition, pages 5-6, 8-9, paragraphs 16, 25 (April 1, 1946); 
R&PR 1009(E) (revised August 5, 1946); 38 C.F.R. §§ 3.105(a) 
(1998).

2.  The RO's August 1993 rating decision, which assigned a 
100 percent combined evaluation for the veteran's service-
connected disabilities effective from November 30, 1992, was 
not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.105(a) (1998), 3.400, 4.25 (1993).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 91 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the veteran has presented a 
claim which is not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
the claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed to 
address the issue at hand.

I.  Factual Background

A review of the record shows that the veteran was wounded in 
action in October 1944 and that he received a certificate of 
disability for discharge in December 1945 due to the injuries 
incurred in combat.  In a December 1945 rating decision, the 
RO assigned a 100 percent evaluation for residuals of 
shrapnel wounds that perforated his abdomen and penetrated 
the region of the posterior superior spine of the right ilium 
and a shrapnel wound to the right arm with partial paralysis 
of the right ulnar nerve, effective from December 1945.  The 
veteran was informed of this determination in a December 1945 
letter.  

In a July 1946 rating decision, following a VA examination in 
June 1946, the RO assigned a 50 percent rating for residuals 
of a gunshot wound through the upper arm, triceps to biceps 
group VI and V, with median and ulnar nerve injury and 
partial paralysis and atrophy of the right hand, severe; a 40 
percent evaluation for scar, gunshot wound, lumbosacral 
region, emerging near umbilicus and residuals including 
muscle injury to group XIX, healed perforation of gut and 
intestinal adhesions, and post-operative laparotomy scar; and 
a 10 percent evaluation for gunshot wound to the iliac crest 
and post-operative scar, removal of fragment, group XIX.  
Each of these evaluations was to be effective from June 1946.  
The rating decision shows that the combined evaluation was 
100 percent from December 1945 to June 1946 and 70 percent 
from June 1946.  The veteran was informed of this 
determination in a July 1946 letter and he did not appeal.  

By rating decision dated in December 1946, the RO amended the 
July 1946 rating decision and assigned a 60 percent 
evaluation for gunshot wound with injury to Muscle Groups V 
and VI, with median and ulnar nerve injury and partial 
paralysis and atrophy of the right hand, severe; a 60 percent 
evaluation for gunshot wound to the lumbosacral region, 
emerging near umbilicus, including muscle injury to group 
XIX, healed perforation of gut and intestinal adhesions and 
post-operative scar, laparotomy; and a 10 percent evaluation 
for gunshot wound, iliac crest and post-operative scar, 
removal of fragment, group XIX.  Each evaluation was 
effective from April 1946 and the combined evaluation was 
noted to be 90 percent from April 1, 1946.  The veteran was 
informed of this determination in December 1946 and he did 
not appeal.  

The veteran again underwent a VA examination from June to 
July 1947.  In a July 1947 rating decision, the RO granted a 
40 percent evaluation for ulnar nerve paralysis, partial 
severe, mild restriction movement all fingers, hyperesthesia 
ulnar distribution, right forearm; a 40 percent rating for 
shell fragment wound scar, abdomen, resection six inches of 
jejunum; a 30 percent evaluation for gunshot wound scar, 
right upper arm, post-operative scar, tender, injury to 
Muscle Group VI and V; a 20 percent evaluation for shell 
fragment wound exit scar F.C.C., right, traumatic forearm L2 
as L3 poor general posture, rated on injury to Muscle Group 
XX, lumbar; a 20 percent evaluation for shell fragment wound 
right iliac bone area nerve posture surface spine injury scar 
two inches by one half inch, right buttocks, Muscle Group 
XVII; and a 10 percent evaluation for gunshot wound scar, 
multiple, abdomen, post-operative scar, injury Muscle Group 
XIX.  Each evaluation was effective from June 1947 and the 
combined evaluation was reported to be "One hundred 
percent" from June 1947.  It was also noted that 
"Individual Unemployability" was established.  By letter 
dated in July 1947, the RO informed the veteran of this 
rating decision, stating that it was determined that his 
combined disabilities were 100 percent disabling from June 
1947.  The veteran did not appeal.  

Rating decisions dated in September 1947 confirmed and 
continued the service-connected disability ratings assigned 
in the July 1947 rating decision.  By letter dated in October 
1947, the RO informed the veteran that the previous service-
connected disability evaluations had been confirmed and he 
did not appeal.  In July 1948, he underwent a VA examination.  
At that time it was noted that he had had no regular 
employment but that he helped his father on their farm.  By 
rating decision dated in August 1948, the RO found no change 
and confirmed and continued the service connected disability 
evaluations.  The veteran was informed of this determination 
later in August 1948 and he did not appeal. 

In August 1951, the veteran underwent a VA orthopedic 
examination, at which time it was noted that the veteran felt 
there had been no change in his condition.  The examiner 
noted that a "careful orthopedic examination" showered no 
change since the July 19948 examination.  No orthopedic 
examination findings were reported.  The orthopedic examiner 
diagnosed ulnar nerve paralysis, partial, severe of the right 
upper extremity, residual of shrapnel wound upper third of 
the right arm; cicatrices of the lumbar region of the spine 
and abdomen, residuals of shrapnel fragment wounds.  A 
comprehensive neurological examination was performed, the 
results of which were recorded.  The examiner noted that 
there was no visible deformity of the veteran's right upper 
extremity other then a slight flexure contracture of the ring 
and little fingers.  There were upper extremity scars 
described as well healed.  The examiner provided bilateral 
upper extremity measurements noting that there was no 
evidence of muscle atrophy of the muscles of the right 
shoulder girdle, arm, or forearm and that close inspection 
was necessary to detect mild atrophy of muscle of the right 
hand which was noted to be not the typical atrophy of ulnar 
nerve paralysis.  The veteran could make a fist with 
considerable grip power and his thumb had normal motion 
except that it could not be opposed to the little finger, 
apparently due to little finger weakness.  Sensory testing 
revealed hypesthesia over the hypothenar eminence and the 
lateral half of the palm, described as the only residual 
indication of damage to the median nerve.  The lower 
extremities were symmetrical with no evidence of nerve 
damage, equal and active deep reflexes, normal sensory 
testing and a superficial, well healed scar in the right hip 
area.  There was no evidence of motor nerve damage incurred 
by the abdominal wound or the back wound.  The examiner noted 
that there had been "complete" return of function of the 
median nerve with the exception of slight hypesthesia.  There 
had also been excellent return of muscles supplied by the 
ulnar nerve in the hand except for slight weakness of the 
interosseous muscles and paralysis of the abductor of the 
little finger.  The neurological diagnosis was paralysis, 
incomplete, very mild, right ulnar nerve, secondary to 
gunshot wound, manifested by slight weakness of grip in the 
right hand, inability to adduct or abduct the little finger, 
slight weakness of adduction and abduction of the ring, 
middle, and index fingers.  Additional diagnoses included 
incisional hernia, abdominal; and no esophageal, stomach, 
duodenum pathology found.  

In September 1951, the RO sent the veteran a VA Form 8-527, 
Employment Statement, and requested that he complete and 
return this form.  The veteran submitted the completed form 
in October 1951.  He reported was working as a pumper for 
Ohio Oil Company, having started in August 1951 and that his 
monthly salary without deductions was approximately $350.00.  
He also reported that he raised eight head of cattle.  

By rating decision dated in October 1951, the RO determined 
that entitlement to a 100 percent rating due to 
unemployability was no longer warranted because the veteran 
was gainfully employed.  The RO also determined that the 
current VA examination results warranted no change in the 
evaluation of the service-connected disabilities.  The rating 
decision confirmed and continued the ratings in effect, 
however, the disability of shell fragment wound exit scar 
F.C.C., right traumatic forearm L2 as L3 poor general 
posture, rated on injury to Muscle Group XX, lumbar was 
recharacterized as shell fragment wound scar, lumbar region 
of spine, moderately severe muscle damage, Muscle Group XX.  
The combined schedular evaluation of 90 percent was assigned 
effective from December 3, 1951.  

In an October 1951 letter, the RO informed the veteran of the 
October 1951 rating decision.  The RO stated that, because he 
was no longer unemployable, his monthly compensation must be 
reduced.  The RO informed the veteran that he could submit 
evidence to show why his compensation should not be reduced 
at any time up to December 2, 1951.  The RO also reported 
that, if the veteran had no further evidence to submit but 
had substantial reason to believe that the decision was not 
in accordance with the law and facts in his case, he could 
appeal the determination.  The veteran did not submit 
additional evidence or appeal the RO's decision to terminate 
his TDIU benefits.  

On November 30, 1992, the veteran filed a claim for increased 
evaluations for his service-connected disabilities, for 
service connection for PTSD, and for TDIU benefits.  He 
subsequently authorized the release of private medical 
records, which the RO requested from the medical care 
providers.  On provider, a hospital reported that it could 
not locate any record pertaining to the veteran.  The other 
provider, a physician, did not respond.  In March1993, the 
veteran stated that her had not received any recent treatment 
for his service-connected disabilities because he was 
informed he would have a permanent rating and therefore he 
did not pursue an increase.  He reported continued problems 
with his service-connected disabilities.  

In March 1993, the veteran submitted a VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability.  The veteran reported that the date that his 
disabilities affected his full time employment was in 1985, 
that he last worked full time in 1985, and that he became too 
disabled to work in 1985.  He stated that he had worked 40 
hours a week for Marathon Oil Company from 1951 to 1985 and 
that the time lost from illness was unknown.  He indicated 
that he had left his job due to disability and that he 
expected to receive or was receiving disability retirement 
benefits.  He reported that he had to accept an early 
disability retirement because his service-connected 
disabilities continued to cause tremendous amounts of pain 
and discomfort.

June 1993 VA examination reports include diagnoses of 
complete motor and sensory palsy (high lesion), ulnar nerve, 
right upper extremity with dysfunctional intrinsic minor's 
right hand (dominant arm) severely symptomatic; shrapnel 
fragment wounds lumbar spine with right paraspinal muscle 
injury, moderately symptomatic; and shrapnel fragment wound 
right abdomen status post laparotomy with hernia.  The 
examiner noted that the veteran had never been able to find 
or be given employment because of his right upper arm 
dysfunction.  

In an August 1993 rating decision, the RO granted service 
connection for PTSD and assigned a 50 percent rating from 
November 1992.  The RO also increased the evaluation for the 
service-connected complete ulnar nerve paralysis with 
restricted movement of all fingers and hyperesthesia ulnar 
nerve distribution right forearm, from 40 to 60 percent from 
November 1992.  The evaluations of the remaining service-
connected disorders were confirmed and continued.  This 
resulted in a combined 100 percent evaluation for the 
service-connected disabilities, effective from November 30, 
1992.  In a September 14, 1993 letter, the RO informed the 
veteran that his compensation award had been increased and 
enclosed a VA Form 21-8760, Additional Information for 
Veterans with Service-Connected Permanent and Total 
Disability.

By rating decision dated in April 1994, the RO granted 
special monthly compensation due to loss of use of one hand 
under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a), 
effective from November 30, 1992.  The RO also granted 
entitlement to automobile and adaptive equipment under 
38 U.S.C.A. § 3901, and basic eligibility to Dependent's 
Educational Assistance under 38 U.S.C.A. Chapter 35 was 
established, effective from November 30, 1992.  The veteran 
was notified of this determination in April 1994. 

In May 1994, the veteran requested a complete copy of his 
claims file and, on May 17, 1994, the VA mailed the requested 
materials to the veteran.  

II.  General Laws and Regulations

A rating decision becomes final if the veteran does not 
timely perfect an appeal of the decision.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.302 (1998).  Pertinent 
VA regulations provide that previous determinations which are 
final and binding will be accepted as correct in the absence 
of clear and unmistakable error.  However, where the evidence 
establishes such error, the prior decision will be reversed 
or amended.  38 C.F.R. § 3.105(a).  For the purpose of 
authorizing benefits, the rating or other adjudicatory 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
Id. 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") defines a clear and 
unmistakable error, under 38 C.F.R. § 3.105(a), as the type 
of error which, had it not been made, would have manifestly 
changed the outcome at the time it was made.  Russell v. 
Principi, 3 Vet. App. 310, 313 (1992); See also Eddy v. 
Brown, 9 Vet. App. 412 (1996); Crippen v. Brown, 9 Vet. App. 
412 (1996).  The Court has indicated that CUE in a prior 
final RO decision exists where it appears that "[e]ither the 
correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied.  The 
claimant, in short, must assert more than a disagreement as 
to how the facts were weighed or evaluated."  Russell.

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Similarly, neither can broad-
brush allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, 
nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 
40, 43-44 (1993).  In addition, failure to address a specific 
regulatory provision involves harmless error unless the 
outcome would have been manifestly different.  Id., at 44.  

A determination of CUE must be based on the record and law 
that existed at the time of the prior adjudication.  Damrel 
v. Brown, 6 Vet. App. 242, 245 (1994); Fugo v. Brown, 6 Vet. 
App. 40, 43- 44 (1993); Russell at 313-314.  Subsequently 
developed evidence is not applicable.  Graves v. Brown, 6 
Vet. App. 166, 171 (1994) (citing Porter v. Brown, 5 Vet. 
App. 233, 235-36 (1994)).

The Court has articulated a three-pronged test to determine 
whether CUE is present in a prior determination: (1) 
"[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied, " (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994), (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).

III.  The August 1993 Rating Decision

In the August 1993 rating decision, the RO granted service 
connection for PTSD and assigned a 50 percent evaluation 
effective from November 30, 1992.  The RO also increased the 
evaluation for the service-connected ulnar nerve paralysis 
(now characterized as "complete") with restricted movement 
of all fingers and hyperesthesia ulnar nerve distribution of 
right forearm, from 40 to 60 percent from November 30, 1992.  
The evaluations of the remaining service-connected disorders 
were confirmed and continued.  This resulted in a combined 
100 percent evaluation for the service-connected 
disabilities, effective from November 30, 1992.  

In a September 14, 1993 letter, the RO informed the veteran 
that his compensation award had been increased, effective 
December 1, 1992, and enclosed a VA Form 21-8760, Additional 
Information for Veterans with Service-Connected Permanent and 
Total Disability.  He was also notified of his appellate 
rights.  In a June 1995 statement, the veteran reported that 
he "received a 100 percent rating on 14 September 1993 due 
to my request for a re-evaluation of all of my disabilities 
and to include new disabilities that I contend were 
warranted."  Based on the aforementioned, the Board finds 
that the veteran was adequately notified of the August 1993 
rating decision on September 14, 1993.  Additionally, he was 
provided a copy of his claims file which included the August 
1993 rating decision on May 17, 1994.  

The veteran did not submit any statement or other evidence 
expressing dissatisfaction or disagreement with the August 
1993 rating decision within a year of September 14, 1993.  In 
a statement received in June 1995, he reported that, on 
August 1, 1994, he submitted a notice of disagreement (in the 
form of a statement in support of claim) with the "April 19, 
1994" rating decision, in which he disagreed with the 
effective date assigned for his 100 percent permanent and 
total disability rating and asserted that he should have been 
rated as permanently and totally disabled many years prior to 
April 19, 1994.  The record does not include any August 1, 
1994, statement in support of claim referenced by the veteran 
and the current issue on appeal is whether the August 1993 
rating decision, not the April 1994 rating decision, 
contained CUE.  

Based on the aforementioned, the Board finds that the veteran 
did not file a timely notice of disagreement with the August 
1993 rating decision.  See 38 C.F.R. §§ 20.201, 20.302 
(1998).  Therefore, the August 1993 rating decision became 
final.  This rating decision is considered final and binding 
and will be accepted as correct in the absence of a showing 
of CUE.  38 C.F.R. § 3.105.

The veteran essentially contends that the August 1993 rating 
decision was clearly and unmistakably erroneous because it 
failed to assign a permanent and total service-connected 
disability evaluation and because it failed to assign such an 
evaluation effective prior to April 1994.  He contends that 
he should have been assigned a permanent and total disability 
evaluation many years earlier regardless of his employment 
status, that his service-connected disabilities should have 
been considered for a 100 percent permanent and total 
disability rating many years earlier, and that the VA should 
have scheduled him for future examinations since he was not 
"permanently rated at 90%." 

In the August 1993 rating decision, the RO granted service 
connection for PTSD and assigned a 50 percent evaluation 
effective from November 30, 1992; increased the evaluation of 
the service-connected (complete) ulnar nerve paralysis with 
restricted movement of all fingers and hyperesthesia ulnar 
nerve distribution of the right forearm from 40 to 60 percent 
effective from November 30, 1992; confirmed and continued the 
evaluations of the other service-connected disabilities; and 
assigned a 100 percent combined rating for the service-
connected disabilities.  The RO sent the veteran a VA Form 
21-8760, Additional Information for Veterans with Service-
Connected Permanent and Total Disability.  In April 1994, the 
RO granted basic eligibility to Dependent's Educational 
Assistance under 38 U.S.C. Chapter 35 from November 30, 1992.  
Therefore, it appears that the RO has determined that the 
veteran has permanent and total service-connected disability.  
See 38 C.F.R. § 3.807 (1998).  

It appears that the veteran believes that his permanent and 
total disability evaluation was assigned effective from April 
1994.  However, the August 1993 rating decision assigned the 
combined 100 percent disability evaluation effective from 
November 30, 1992, and the April 1994 rating decision awarded 
Chapter 35 benefits (thereby conceding permanence of the 
total disability evaluation) effective from November 30, 
1992.  It is noted that November 30, 1992, is the date that 
the RO received the veteran's claim for increased service-
connected disability compensation, for service connection for 
PTSD, and for TDIU benefits.  

As already noted, the August 1993 rating decision granted 
service connection for PTSD and assigned a 50 percent rating 
from November 30, 1992.  The laws and regulations in effect 
in August 1993 provided that, for the grant of service 
connection, the effective date will be the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service; otherwise, the earliest effective date is the 
date of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b)(2)(i).  Accordingly, when a claim for service 
connection is filed more than one year after separation from 
service, the effective date for the grant of service 
connection and award of compensation cannot be earlier than 
the date of the receipt of the claim.  Id.  Therefore, 
compensation for PTSD may not be awarded prior to November 
30, 1992, the date of receipt of the veteran's claim.  

The law at the time of the August 1993 rating decision stated 
that, except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for an 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 1991); 38 C.F.R. § 3.400 (1993).  As to increased 
ratings, VA laws and regulations in August 1993 provided that 
the effective date "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefore," unless specifically 
provided otherwise.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(1).  The August 1993 laws and regulations provide 
otherwise by stating that the effective date of an increased 
rating "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application or claim is received within one year from such 
date."  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The claims file includes no medical or other pertinent 
evidence or relevant correspondence from the veteran that was 
dated or received from October 1951 to November 30, 1992, the 
date of receipt of his claim.  As such, it is not 
ascertainable that an increase in disability occurred at any 
time prior to the November 30, 1992, claim.  Therefore, the 
RO properly assigned November 30, 1992, the date of the 
claim, as the effective date for the increased 60 percent 
evaluation for the service-connected complete ulnar nerve 
paralysis.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).

The Board notes that the combined evaluation of the veteran's 
service-connected disabilities other than PTSD (which may not 
be compensated prior to November 30, 1992, as noted above) is 
currently 90 percent.  See 38 C.F.R. § 4.25 (1998).  The 
veteran has not disagreed with the current evaluation 
assigned for any service-connected disorder; he has only 
argued that the 100 percent combined disability evaluation 
should be effective prior to November 30, 1992.  His combined 
service-connected disability rating for all service-connected 
disabilities other than PTSD has been 90 percent since at 
least December 1951.  Compensation for PTSD prior to November 
30, 1992, is not permitted.  See 38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i).  As such, it appears that there is 
no basis whatsoever for an effective date prior to November 
30, 1992, for a permanent and total combined service-
connected disability evaluation.  

Although the veteran has asserted that he was forced to 
retire early on disability in 1985 due to his service-
connected disabilities after more than 30 years of employment 
with a large oil company, the August 1993 record included no 
evidence in support of this assertion.  (It is noted that 
when the veteran was examined in June 1993 for his service-
connected musculoskeletal disabilities, he reportedly stated 
that he had "never" been able to find employment due to his 
right upper arm disability; this clearly was inaccurate.)  As 
noted above, the August 1993 record did not include any 
evidence that an increase in disability occurred at any time 
prior to the November 30, 1992 or that the veteran had filed 
an earlier claim for TDIU benefits.  

The veteran has also asserted that the RO's failure to 
consider entitlement to a permanent and total evaluation in 
the August 1993 rating decision constituted CUE.  In the 
September 14, 1993, letter informing the veteran of the 
August 1993 rating decision, the RO informed him that his 
compensation award had been increased and enclosed a VA Form 
21-8760, Additional Information for Veterans with Service-
Connected Permanent and Total Disability.  In the April 1994 
rating decision, the RO awarded basic eligibility for 
Dependents Educational Assistance under 38 U.S.C.A. Chapter 
35, thereby conceding permanence of the total disability 
evaluation.  See 38 U.S.C.A. § 3501(a)(1) (West 1991).  The 
effective date assigned was November 30, 1992, the date that 
the veteran's claim was received by the RO.  Regardless of 
whether in August 1993 the RO actually did consider the 
matter of permanence of the veteran's total rating, no 
earlier date of a finding of permanence, prior to the 
effective date of the 100 percent rating, could have been 
assigned.   Therefore, any error or omission in that regard 
was harmless.  

The veteran has argued that his service-connected 
disabilities should have been considered for a 100 percent 
permanent and total disability rating many years ago and that 
the VA should have scheduled him for future examinations 
since he was not "classified as permanently rated at 90%."  
He has contended that he continued to experience severe 
problems due to his service-connected disabilities, but that 
he was afraid that the VA would further reduce his rating 
below 90 percent if he continued to complain of his injuries 
and disabilities and that, therefore, he refrained from 
visiting any VA medical facility regarding his condition.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 1991).  A claim-application means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (1998).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the VA, from a 
claimant, his or her duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155(a) (1998).

The veteran never filed a claim for an increased service-
connected disability evaluation between October 1951 to 
November 1992, in fact, no relevant correspondence or 
evidence whatsoever was submitted during that period.  
Therefore, the veteran's assertions that the RO should have 
considered him for an increase and afforded him VA 
examinations prior to the August 1993 rating decision, could 
not possibly be the basis of a finding of clear and 
unmistakable error in the August 1993 rating decision.

The Board notes that the veteran has not stated on what basis 
he believes a permanent and total disability evaluation 
should be assigned effective prior to November 30, 1992.  He 
has not voiced disagreement with any of his service-connected 
disability evaluations effective before or after the August 
1993 rating decision.  He has only asserted that his service-
connected disabilities warranted a 100 percent rating prior 
to November 30, 1992.  The veteran has not contended that the 
correct facts as they were known at the time were not before 
the adjudicator in August 1993 or that any extant statutory 
or regulatory provision was incorrectly applied.  See Damrel.  
As noted above, CUE requires more than a disagreement with 
how the facts were weighed or evaluated.  See Russell.  
Broad-brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any 
other general, nonspecific claim of "error" can never rise 
to the stringent definition of CUE.  Fugo.  There is no 
evidence whatsoever of an undebatable error which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made.  See Damrel.  As such, the Board finds that 
the August 1993 rating decision does not contain clear and 
unmistakable error.  

Following a complete and thorough review of the record and 
the extant law, the Board cannot conclude that the RO's 
August 1993 determination which increased the evaluation of 
the service-connected complete right ulnar nerve paralysis 
from 40 to 60 percent, granted service connection for PTSD 
and assigned a 50 percent rating, confirmed and continued the 
other service-connected evaluations, and increased the 
combined service-connected evaluation to 100 percent, all 
effective from November 1992, was clearly and unmistakably 
erroneous.  The veteran has not identified any specific error 
in the August 1993 rating decision and has merely asserted 
that a total rating was warranted far earlier than the 
effective date assigned.  This is insufficient to establish 
CUE.  To establish CUE, the appellant must meet the high 
threshold of showing that there is error that is beyond any 
reasonable dispute.  The Board concludes that the RO 
exercised reasonable judgment in adjudicating the veteran's 
claim for increased evaluations and service connection for 
PTSD and in the assignment of the November 30, 1992, 
effective date for the permanent and total combined service-
connected disability evaluation. 

IV.  The October 1951 Rating Decision

Pertinent Law and Regulations

Pertinent law in 1951 provided that a total disability 
ratings may be assigned without regard to the specific 
provisions of the rating schedule when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of his 
disabilities, provided that, if there is only one disability, 
this disability shall be ratable at 60 percent or more, and 
that, if there are two or more disabilities, there shall be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  Total disability ratings, when the 
above conditions are met, may be granted for deafness, the 
organic loss of speech, the amputation or loss of use of 
either hand or of either lower extremity above the knee when 
followed by unemployability, as single disabilities, or for 
other organic disabilities or combinations including organic 
disabilities.  The Schedule for Rating Disabilities, 1945 
Edition, pages 5, 6, paragraph 16 (revised April 1, 1946).  

When the reduction of an award for a service-connected 
disability is considered warranted by a change in physical 
condition, the rating agency will prepare an appropriate 
rating extending the present evaluation 60 days from the date 
of rating, followed by the reduced evaluation.  In all such 
cases award action and approval will be processed at the time 
of rating but the date of submission and approval entered on 
the award form will be the date following expiration of the 
60 day period following the date of rating.  The reduction or 
discontinuance of the award shall become effective on the 
last day of the month in which the approval of the award is 
effective.  In view of the time limitation the veteran will 
be promptly notified in writing at the time that such award 
action and approval are processed that the reduction or 
discontinuance will be effective as provided above, without 
further notice, if additional evidence is not submitted 
within the 60 day period.  If the veteran submits additional 
evidence with in the 60 day period, the rating and all award 
or approval action processed in accordance with the foregoing 
shall be reconsidered and confirmed, modified, or canceled as 
required.  R&PR 1009(E) (revised August 5, 1946).  

The unemployability of the individual for the purpose of a 
total disability rating may be established with age, 
constitutional defects, limitation of occupational experience 
and ability, particularly limitation to manual labor, as 
important contributing factors.  In such cases, it is 
important to ascertain the exact relationship between the 
particular manifestations of disability and resumption of 
work in the field of previous employment or of other types of 
employment.  As a requirement for a total disability rating, 
it must be established to the satisfaction of the rating 
agency that the disabilities are the principal cause of the 
continued unemployability, and when a total disability rating 
under Veterans Regulation 1(a), Part I or Part II, is under 
consideration, that the service connected disabilities are 
the principal cause of the continued unemployability.  A 
veteran may be considered as unemployable upon termination of 
employment which was provided for him on account of his 
disability or in which special consideration was given on 
account of the same, when it is satisfactorily shown that he 
is unable to secure further employment.  With amputations, 
sequelae of fractures and other residuals of traumatism shown 
to be of static character, a showing of continuous 
unemployability from date of incurrence or the date the 
condition reached the stabilized level, is a general 
requirement in order to establish the fact that present 
unemployability is the result of the disability.  However, 
consideration is to be given to the circumstances of 
employment in the individual cases and, if the employment was 
only occasional, intermittent, try-out or unsuccessful, or 
eventually terminated on account of the disability, present 
unemployability may be attributed to the static disability.  
The Schedule of Rating Disabilities, 1945 Edition, page 6, 
paragraph 18 (April 1, 1946).  

Ratings are based primarily upon the average impairment in 
earning capacity, that is, upon the economic or industrial 
handicap which must be overcome and not from individual 
success in overcoming it.  However, full consideration must 
be given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability, 
and to the effect of combinations of disability.  Total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  The following will be considered to be 
permanent total disability; the permanent loss of the use of 
both hands, both feet, one hand and one foot, or of the sight 
of both eyes, or becoming permanently helpless or permanently 
bedridden.  Other total disability ratings are scheduled in 
the various sections of this Schedule.  The Schedule for 
Rating Disabilities, 1945 Edition, page 5, par 15 (effective 
April 1, 1946).  

The combined ratings table results from the consideration of 
the efficiency of the individual as affected first by the 
most disabling condition, then by the less disabling 
condition, then by other less disabling conditions, if any, 
in order of severity.  Thus, a person having a 60 percent 
disability is considered 40 percent efficient.  Proceeding 
form this 40 percent efficiency, the effect of a further 30 
percent disability is to leave only 70 percent of the 
efficiency remaining after consideration of the first 
disability or 28 percent efficiency altogether; the 
individual is thus 72 percent disabled as shown in the table 
opposite 60 percent and under 30 percent.  The Schedule for 
Rating Disabilities, 1945 Edition, Pages 8, 9, paragraph 25; 
Combined Ratings Table (effective April 1, 1946).

Analysis

It is noted initially that although the July 1947 rating 
decision that granted individual unemployability indicated 
that the veteran's combined rating was 100 percent, it was 
only 90 percent with application of the combined ratings 
table 38 C.F.R. § 4.25 (1946).  In the October 3, 1951, 
rating action, the RO determined that entitlement to TDIU 
benefits was no longer warranted as the veteran was regularly 
and gainfully employed, although no change was warranted in 
the evaluations of his service-connected disabilities.  The 
change from total disability evaluation based on individual 
unemployability due to service-connected disabilities to the 
combined 90 percent service-connected disability rating was 
implemented pursuant to the provisions of R&PR 1009(E) 
(predecessor of 38 C.F.R. § 3.105(e)).  

By letter dated October 9, 1951, the RO informed the veteran 
of the October 3, 1951, rating decision.  The RO stated that 
the veteran's monthly payments would be decreased effective 
January 1, 1952, and on or before December 2, 1951, he could 
submit any evidence available to show why his compensation 
payments should not be reduced.  The RO also informed him 
that, if he had no further evidence to submit but had 
substantial reason to believe that the RO's decision was not 
in accordance with the law and the facts of his case, he 
could appeal the decision at any time within one year from 
the date of this letter.  The veteran did not submit 
additional evidence in support of a total rating or appeal 
the October 1951 rating decision so the October 1951 rating 
decision became final.  38 U.S.C.A. § 7105(c).  Thus, the 
decision may not be revised unless the veteran can 
demonstrate that the termination of TDIU benefits and 
implementation of the combined 90 percent schedular rating 
constituted clear and unmistakable error.  38 C.F.R. § 3.105.

The Board notes that, in his August 1995 notice of 
disagreement, the veteran asserted that he was never informed 
of his right to file an appeal with the October 1951 rating 
decision.  In the absence of clear evidence to the contrary, 
the law presumes the regularity of the administrative 
process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) 
(citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
There is a presumption of regularity that government 
officials have properly discharged their official duties.  
See United States v. Chemical Foundation, Inc. 272 U.S. 1, 
14-15 (1926); Saylock v. Derwinski, 3 Vet. App. 394 (1992).  
Given the presumption of regularity, the fact the RO mailed 
the October 9, 1951, letter to the correct address, and the 
fact that the letter was not returned to the RO as 
undeliverable, the Board concludes that, in the absence of 
clear evidence to the contrary which is sufficient to rebut 
the presumption of regularity, it can be presumed that the 
veteran received the RO's October 9, 1951, letter.

The veteran asserts that the RO's October 1951 determination 
was clearly and unmistakably erroneous in its termination of 
his TDIU benefits and in assigning a 90 percent combined 
evaluation for his service-connected disabilities.  He 
contends that his service-connected disabilities warranted a 
100 percent rating regardless of whether he was unemployable.  

The veteran contends that his disabilities were not rated 
properly in 1951.  He avers that his service-connected 
disabilities were evaluated as 100 percent disabling, that 
the RO reduced his combined evaluation to 90 percent based 
solely on his ability to secure employment, and that his 
service-connected disabilities warranted a 100 percent rating 
in October 1951 regardless of his ability to obtain 
employment.  He argues that the RO's July 1947 letter 
informing him of the July 1947 rating decision which 
recharacterized his service-connected disabilities and 
awarded him a total disability evaluation, stated that his 
service-connected rating was 100 percent and did not mention 
individual unemployability.  He contends that he was never 
informed that his total disability rating was based on 
unemployability and that he believed that the 100 percent 
service-connected disability rating was for a permanent 
condition because examining physicians had consistently 
informed him that his service-connected conditions remained 
100 percent disabling and would never improve.  Finally, he 
has reported that his uncle hired him in 1951 because he knew 
that the veteran would never be able to secure gainful 
employment without preferential help due to his service-
connected disabilities.

In the November 1998 statement, the veteran asserted that he 
was authorized waiver of his life insurance premiums based on 
service-connected disabilities that would not improve with 
any form of medical treatment.  However, the law in October 
1951 provided that a rating of permanent and total disability 
for insurance purposes will have no effect on ratings for 
compensation or pension.  R&PR 1169.  

In the September 1951 employment statement, the veteran 
reported that he had been employed since August 1951, that he 
was currently working, and that he earned about $350 a month.  
The veteran has not disputed the fact that he was gainfully 
employed at the time of the October 1951 rating decision.  As 
such, he was not entitled to a total disability evaluation 
based on individual unemployability due to service-connected 
disabilities at that time.  See The Schedule for Rating 
Disabilities, 1945 Edition, Page 5, 6; par 16 (revised April 
1, 1946).  

The veteran apparently believes that his combined schedular 
rating in October 1951 was 100 percent and that he was 
reduced to 90 percent only because he was employed.  This is 
incorrect.  The July 1947 rating decision reflects  that the 
veteran had a combined 100 percent disability rating from 
June 1947 and "Individual Unemployability."  The July 1947 
letter informing the veteran of this rating decision informed 
him that his combined disabilities were one hundred percent 
disabling from June 20, 1947.  However, the disability 
evaluations assigned in the July 1947 rating decision clearly 
resulted in combined service-connected disability rating of 
90 percent.  See The Schedule for Rating Disabilities, 1945 
Edition, Page 8, 9, par 25; Combined Ratings Table (revised 
April 1, 1946).  Thus, it is clear that the total rating 
assigned by the July 1947 rating decision was based on 
individual unemployability, as stated in the rating decision.  
The veteran's allegation that that rating decision contained 
clear and unmistakable error was referred to the RO in the 
introduction above.  The subsequent October 1951 rating 
decision confirmed and continued the previously assigned 
disability evaluations for the veteran's service connected 
disabilities and correctly concluded that the combined 
service-connected disability rating was 90 percent.  See The 
Schedule for Rating Disabilities, 1945 Edition, Page 8, 9, 
par 25; Combined Ratings Table (revised April 1, 1946). 

In the October 1951 rating decision, the RO stated that 
current examination warranted no change in the ratings for 
the service-connected disabilities (although one disability 
was recharacterized).  Based on the individual evaluations 
assigned for each service-connected disability, the October 
1951 rating decision and letter to the veteran correctly 
stated that the combined service-connected disability rating 
was 90 percent.  See The Schedule for Rating Disabilities, 
1945 Edition, Page 8, 9, par 25; Combined Ratings Table 
(revised April 1, 1946).  

The veteran has asserted that his service-connected 
disabilities rendered him 100 percent disabled from October 
1951 to present and that the October 1951 combined evaluation 
should have been 100 percent.  However, he has not argued 
that any specific error of fact or law was made and he has 
not voiced disagreement with any specific evaluation assigned 
for the six service-connected disabilities in October 1951.  
He has not contended that the correct facts as they were 
known at the time were not before the adjudicator or that any 
extant statutory or regulatory provision was incorrectly 
applied.  See Damrel.  As noted above, CUE requires more than 
a disagreement with how the facts were weighed or evaluated.  
See Russell.  Broad-brush allegations of "failure to follow 
the regulations" or "failure to give due process," or any 
other general, nonspecific claim of "error" can never rise 
to the stringent definition of CUE.  Fugo.  There is no 
evidence whatsoever of an undebatable error in the October 
1951 rating decision which, had it not been made, would have 
manifestly changed the outcome at the time it was made.  See 
Damrel.  As such, the Board finds that the October 1951 
rating decision does not contain clear and unmistakable 
error.  

In this case, the RO properly notified the veteran of the 
proposed termination of TDIU benefits effective December 3, 
1951, and that a combined 90 percent service-connected 
disability evaluation would be in effect thereafter.  The 
veteran did not appeal that rating decision or submit 
additional evidence in support of a total rating.  There is 
no evidence that, and the veteran has not asserted that, the 
provisions of R&PR 1009(E) as revised on August 5, 1946, were 
not properly followed.  

The Board notes that the combined evaluation of the veteran's 
service-connected disabilities which were service-connected 
in October 1951 is currently 90 percent.  See 38 C.F.R. 
§ 4.25 (1998).  He has not disagreed with the current 
evaluation assigned for any service-connected disorder.

Following a complete and thorough review of the record and 
the extant law, the Board concludes that the October 1951 
rating decision determining that TDIU benefits should be 
discontinued, that no change was warranted in the six 
service-connected disability evaluations, and that the 
combined service-connected disability rating was 90 percent, 
effective from December 3, 1951, was not clearly and 
unmistakably erroneous.  The veteran had obtained employment 
with an oil company, even if it was with the help of a 
relative, and there was no indication that his job involved 
concessions due to his disability or that it was anything 
other than regular employment for which he was being paid 
about $350 a month.  (As it turned out, he retained 
employment with the oil company for more than 30 years.)  The 
veteran has not identified any specific error in the October 
1951 rating decision and has merely asserted that a total 100 
percent rating was warranted for the service connected 
disorders from October 1951 to present; this is insufficient 
to establish CUE.  To establish CUE, the appellant must meet 
the high threshold of showing that there is error that is 
beyond any reasonable dispute.  The Board concludes that the 
RO exercised reasonable judgment in the October 1951 rating 
decision.


ORDER

The claim of CUE in the August 1993 rating decision, which 
granted a 100 percent combined service-connected evaluation 
effective from November 30, 1992, is denied.  

The claim of CUE in the October 1951 rating decision, which 
terminated TDIU benefits and assigned a 90 percent combined 
service-connected disability rating, is denied.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

